                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ROBERT E. WOODWARD,                                                                    PLAINTIFF
ADC #0452670

v.                                Case No. 5:19-cv-00027-KGB

JAMES GIBSON, Warden; and
SIMPSON, Sergeant, Varner Unit, ADC                                                 DEFENDANTS

                                              JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Robert E. Woodward’s complaint is dismissed with prejudice. The relief requested is denied.

       So adjudged this the 19th day of September, 2019.



                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge
